Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 5/24/2021 in which claims 1-20 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        
         Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben Henda et. al., (US 2021/0153016), (hereinafter, Ben) in view of Stauffer et al., (US 2019/0387448), (hereinafter, Stauffer). 

					
Regarding claims 1 and 11, Ben disclose an operation method of a user equipment (UE) in a wireless communication system, the method comprising:
 performing an authentication procedure to access the wireless communication system (= terminal 301 sends an initial procedure, see [0064]);
 obtaining an authentication and key management for application (AKMA) key for a computing service based on the authentication procedure (= upon successful authentication of device 301, AUSF 303 generates K_AKMA  and a temporary identifier for device 301, see [0067 and 0069]), and a AKMA key ID (identifier) corresponding to the AKMA key (= AUSF 303 generates K_AKMA  and a temporary identifier for device 301, see [0067 and 0069]).
Ben explicitly fails to disclose the claimed limitations of:
 “an edge computing service”; transmitting, to a server, a request message for requesting authorization for the edge computing service, receiving, from the server, a response message indicating authority granted to the edge computing service, wherein the response message includes an access token for the edge computing service; and 
using the edge computing service corresponding to the access token.
However, Stauffer, which is an analogous art equivalently discloses the claimed limitations of:
“an edge computing service”; transmitting, to a server, a request message for requesting authorization for the edge computing service (= an edge compute management server receives an authorization request from user device, see [0048]), 
 receiving, from the server, a response message indicating authority granted to the edge computing service, wherein the response message includes an access token for the edge computing service (= edge compute management server sends compute grant message to the user device, see [0049-50]); and 
using the edge computing service corresponding to the access token (= edge compute management server sends compute grant message to the user device, see [0049-50]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stauffer with Ben for the benefit of achieving an edge computing communication system that includes deployment of edge computing resource at or near base stations thereby providing lower latency and higher bandwidth to mobile applications. 

Regarding claims 8 and 18, Ben discloses an operation method of a server for authorization for a computing service, the method comprising:
 receiving, from a user equipment (UE), a request message for requesting authorization for the computing service (= device 301 sends an initial registration message including subscription identifier; and primary authentication procedure may be initiated, see [0063]), wherein the request message includes an authentication and key management for application (AKMA) key ID (identifier) corresponding to the AKMA key (= AUSF 303 generates K_AKMA  and a temporary identifier for device 301, see [0067 and 0069]).
Ben explicitly fails to disclose the claimed limitations of:
“an edge computing service”; “determining whether the UE is authorized to access the edge computing service; generating an access token for the UE when the UE is authorized to access the edge computing service; and transmitting a response message indicating authority granted to the edge computing service, wherein the response message includes an access token for the edge computing service”. 
 However, Stauffer, which is an analogous art equivalently discloses the claimed limitations of:
“an edge computing service”; determining whether the UE is authorized to access the edge computing service (= edge compute management server receives and authorization request from a user device; and determines if user device is authorized to access the resources of the server, see [0048-49]);
generating an access token for the UE when the UE is authorized to access the edge computing service (= server sends grant message to user device 102, see [0050]); 
transmitting a response message indicating authority granted to the edge computing service, wherein the response message includes an access token for the edge computing service(= server sends grant message to user device 102, see [0050]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stauffer with Ben for the benefit of achieving an edge computing communication system that includes deployment of edge computing resource at or near base stations thereby providing lower latency and higher bandwidth to mobile applications. 

Allowable Subject Matter
5.	Claims 2-7, 9-10, 12-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                              CONCLUSION 
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.